NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LORENZO E. CARDWELL,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAlRS, `
Resp0nclent-Appellee.
2010-7110
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case n0. 08-2397, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
L0renz0 E. CardWe1l moves for a 30-day extension of
time, until Decernber 1, 2010, to file his brief
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated

CARDWELL v. DvA 2
FOR THE COURT
 3  /s/ Jan H0rba1y
Date J an H0rbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
Michae1 P. G00drnan, Esq.
2 1 Fl LED
3 u.s. count oF APPEALs ma
ms FEnEnAL cannon
NUV 03 2010
.lAN HORBALY
CLERK